 



EXHIBIT 10.4

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of this 1st day of
June, 2005, by and among Ohio Legacy Corp, an Ohio corporation (the “Bancorp”),
Ohio Legacy Bank, a national banking association (the “Company”) and Steven G.
Pettit (the “Executive”) and shall become effective on May 24, 2005 (the
“Effective Date”).

     In consideration of the mutual promises contained herein and other good and
valuable consideration, the Executive and the Company have entered into this
Agreement.

     1. Employment and Duties.

          (a) The Company agrees to employ the Executive and the Executive
agrees to be employed by the Company as the Company’s Senior Loan Officer and
President, Stark County Region. The Executive shall hold such other offices as
the Board of Directors of the Company (the “Board”) shall determine from time to
time.

          (b) The Executive agrees to perform such duties as may be assigned by
the Board, to devote all of his working time to the business of the Company, and
to use his best efforts to advance the interests of the Company and its
shareholders including, without limitation, the performance by the Executive of
all necessary and reasonable services not inconsistent with his position of
Senior Loan Officer and President, Stark County Region.

          (c) If elected, the Executive also agrees to serve as a member of the
board without additional compensation for such services

     2. Term. The Company’s employment of the Executive shall commence on the
Effective Date and expire on December 31st of each year, unless renewed or
earlier terminated according to the provisions of this Agreement. Unless earlier
terminated in accordance with this Agreement, this Agreement shall be
automatically renewed for successive one (1) year periods unless and until
either party shall have given the other at least sixty (60) days written notice
prior to the expiration date of the term (or renewal term, if applicable) of
this Agreement. The Executive’s obligations and the Company’s rights under
Section 6, 7, 8, 9 and 10 hereof shall survive the expiration of the term
(including all renewal terms of this Agreement).

     3. Compensation.

          (a) The Executive’s annual base salary (“Base Salary”) during the term
of this Agreement shall be as determined by the Board of Directors on a yearly
basis, payable in accordance with the Company’s standard payroll practices in
effect for all employees. The Board, in its sole discretion, may from time to
time increase, but not decrease, the amount of Executive’s Base Salary.

          (b) Nothing herein shall be deemed to preclude the Company from paying
the Executive, in addition to his Base Salary, any bonuses (“Bonus”) as may be
awarded from time to time by the Board in its sole discretion.

          (c) The Company will reimburse the Executive for all reasonable
business expenses incurred by him in the course of performing his duties under
this Agreement that are consistent with the Company’s policies in effect from
time to time with respect to travel, entertainment and other business expenses.

     4. Benefits. During the term of this Agreement, the Executive and his
eligible dependents shall be entitled to participate in employee benefit plans
generally afforded by the Company to its executive employees from time to time.

     5. Disability or Death; Resignation; Termination for Cause; Other
Terminations.

 



--------------------------------------------------------------------------------



 



          (a) Death. In the event of the Executive’s death, this Agreement and
the Executive’s employment shall terminate upon such date of death, except that
Executive’s estate shall be entitled to receive the unpaid portion of
Executive’s Base Salary earned up to the date of his death; and the Executive’s
designated beneficiary (or, in the absence of a designated beneficiary, the
Executive’s estate) shall be entitled to receive all benefits payable as a
result of the Executive’s death under the terms of the Company’s employee
benefit plans.

          (b) Disability.

               (1) Short-Term. In the event of the Executive’s failure to
substantially perform his duties hereunder on a full-time basis for periods
aggregating not more than one hundred eighty (180) days during any twelve-month
period as a result of incapacity due to physical or mental illness, the Company
shall continue to pay the Base Salary to the Executive during the period of such
incapacity, but only in the amounts and to the extent that disability benefits
payable to the Executive under Company-sponsored insurance policies are less
than the Executive’s Base Salary.

               (2) Long-Term. If the Executive is incapacitated for a period of
one hundred eighty (180) consecutive days so that he cannot perform his duties
hereunder on a full-time basis, the Executive’s employment will terminate upon
the expiration of such one hundred eighty (180) day period, and the Executive
shall be entitled to receive all benefits payable to the Executive as a result
of such termination under the terms of the Company’s employee benefit plans.
Notwithstanding the foregoing, the Executive’s obligations and the Company’s
rights under Sections 6, 7, 8, 9 and 10 shall survive the termination of
Executive’s employment.

          (c) Termination by the Executive.

               (1) Resignation. If the Executive’s employment is terminated by
reason of Executive’s voluntary resignation, all of the Company’s obligations
hereunder shall terminate upon the date the Executive ceases to be employed as a
result of such resignation. Notwithstanding the foregoing, the Executive’s
obligations and the Company’s rights under Sections 6, 7, 8, 9 and 10 shall
survive the termination of this Agreement, and the Executive shall be entitled
to receive the unpaid portion of the Executive’s Base Salary earned up to the
date of such termination and all benefits payable to the Executive as a result
of such termination under the terms of the Company’s employee benefit plans.

               (2) Termination for Good Reason. The Executive may terminate this
Agreement by giving a written notice of termination not less than thirty
(30) days prior to the effective date of such termination for “Good Reason.” As
used herein, “Good Reason” means a change of control or material breaches
hereinafter defined.

The term “Material Breach” means:

(i) A material diminution of Executive’s duties, responsibilities or benefits
has occurred;

(ii) A change in the principal workplace of Executive to a location more than 45
miles from Executive’s current assigned work location;

(iii) A material demotion;

(iv) A material change in the number or seniority of personnel reporting to
Executive or a material reduction in the frequency with which, or in the nature
of the latter with respect to which, such personnel are to report to Executive,
other than as part of a Company relocation or reduction in staff;

(v) A material adverse change in Executive’s perquisites, benefits, contingent
benefits or vacation, other than as part of an overall program applied uniformly
and with equitable effect to all members of said management; or

(vi) A material permanent increase in the required hours of work in the workload
of Executive.

 



--------------------------------------------------------------------------------



 



               The term “Change of Control” means a change in ownership or
control of either Bancorp or the Company effected through any of the following
transactions:

(i) the direct or indirect acquisition by any person or related group of
persons, other than by the Bancorp or the Company or a person that directly or
indirectly controls, is controlled by, or is under common control with, Bancorp
or the Company immediately prior to such acquisition, of beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Act of 1934, as
amended) of securities possessing more than 50 percent of the total combined
voting power of Bancorp’s or the Company’s outstanding securities, whether
effectuated pursuant to a tender or exchange offer made directly to Bancorp’s or
the Company’s shareholders or pursuant to another transaction;

(ii) a change in the composition of the board of directors of Bancorp or the
Company over a period of 36 or fewer consecutive months such that a majority of
such respective board members (rounded up to the next whole number) ceases, by
reason of one or more contested elections for such respective board membership,
to be comprised of individuals who either (i) have been board members
continuously since the beginning of such period or (ii) have been elected or
nominated for election as board members during such period by at least a
majority of the board members described in clause (i) who were still in office
at the time such election or nomination was approved by the board; or

(iii) the completion of a transaction requiring shareholder approval for the
acquisition of all or substantially all of the stock or assets of Bancorp or the
Company by an entity other than Bancorp or the Company or any merger of Bancorp
or the Company into another entity in which neither Bancorp nor the Company is
the surviving entity.

               Upon the Executive’s termination for Good Reason, the Company
shall pay the Executive in a single lump sum severance pay in the amount equal
to the product of (a) 2.99 if the employment is terminated pursuant to a Change
in Control, or 1.00 if the employment is terminated pursuant to a Diminution in
Duties or Benefits or a Material Breach and (b) the sum of (i) the Executive’s
Base Salary in effect for the year of termination and (ii) the Bonus awarded to
the Executive for the Company’s most recently completed fiscal year. All stock
options previously awarded to the Executive, whether vested or unvested, shall
become immediately exercisable. In addition, upon a termination for Good Reason,
the Company, to the extent permitted by the group plan provider , shall permit
the Executive (at the Company’s cost) to continue to participate in its group
health insurance plan for a period of one year from the date of termination.
Notwithstanding the foregoing, the Executive’s obligations and the Company’s
rights under Sections 6, 7, 8, 9 and 10 shall survive the termination of this
Agreement, and the Executive shall be entitled to receive all benefits payable
to the Executive as a result of such termination under the terms of the
Company’s employee benefit plans.

               If not permitted, the Company shall pay for one year an
additional amount to Executive on a monthly basis an amount equal to the
Executive’s monthly COBRA payment.

          (d) Termination for Cause. If the Company terminates the Executive’s
employment for cause (as defined below), all of the Company’s obligations
hereunder shall immediately terminate. As used herein, “for cause” shall mean
(i) willful misconduct by the Executive in the performance of his duties, or
(ii) gross negligence by the Executive in the performance of his duties, or
(iii) the Executive’s indictment or conviction for committing a crime, or
(iv) the Executive’s commission of an act of moral turpitude, or (v) the
continued failure and/or refusal of the Executive to correct any deficiencies
within fifteen (15) days following receipt by the Executive of written notice
from the Board specifying such deficiencies, or (vi) receipt of notice from the
Comptroller of the Currency that the Executive is not fulfilling his duties.
Notwithstanding the termination of this Agreement pursuant to this Section 5(d),
the Executive’s obligations and the Company’s rights under Sections 6, 7, 8, 9
and 10 shall survive this termination of this Agreement.

 



--------------------------------------------------------------------------------



 



          (e) Termination Without Cause. The Company may terminate the
Executive’s employment at any time without cause pursuant to written notice at
least thirty (30) days in advance of such termination date. If the Executive’s
employment terminates pursuant to this Section 5(e), both the Company’s and the
Executive’s obligations hereunder shall immediately terminate. Notwithstanding
the foregoing, the Company shall pay the Executive in a single lump sum
severance pay in an amount equivalent to Executive’s Base Salary in effect for
the year of termination and the bonus awarded to the Executive for the Company’s
most recently completed fiscal year. All stock options previously awarded to the
Executive, whether vested or unvested, shall become immediately exercisable.
Notwithstanding the foregoing, the Executive’s obligations and the Company’s
rights under Sections 6, 7, 8, 9 and 10 shall survive the termination of this
Agreement, and the Executive shall be entitled to receive all benefits payable
to the Executive as a result of such termination under the terms of the
Company’s employee benefit plans.

     6. Nonsolicitation. The Executive agrees that he shall not at any time
(whether during or for a period of one (1) year after the Executive’s
termination of employment with the Company), without the prior written consent
of the Company, either directly or indirectly (i) solicit (or attempt to
solicit), induce (or attempt to induce), cause or facilitate any employee,
director, agent, consultant, independent contractor, representative or associate
of the Company to terminate his, her or its relationship with the Company, or
(ii) solicit (or attempt to solicit), induce (or attempt to induce), cause or
facilitate any supplier of services or products to the Company to terminate or
change his, her or its relationship with the Company, or otherwise interfere
with any relationship between the Company and any of the Company’s suppliers of
products or services.

     7. Nondisclosure. The Executive agrees that he shall not at any time
(whether during or for a period of one (1) year after the termination of his
employment with the Company) directly or indirectly copy, disseminate or use,
for the Executive’s personal benefit or the benefit of any third party, any
Confidential Information, regardless of how such Confidential Information may
have been acquired, except for the disclosure of such Confidential Information
as may be (i) in keeping with the performance of the Executive’s employment
duties with the Company, (ii) as required by law, or (iii) as authorized in
writing by the Company. For purposes of this Agreement, the term “Confidential
Information” shall mean all information or knowledge belonging to, used by, or
which is in the possession of the Company relating to the Company’s business,
business plans, strategies, pricing, sales methods, customers (including,
without limitation, the names, addresses or telephone numbers of such
customers), technology, programs, finances, costs, employees (including, without
limitation, the names, addresses or telephone numbers of any employees),
employee compensation rates or policies, marketing plans, development plans,
computer programs, computer systems, inventions, developments, trade secrets,
know how or confidences of the Company or the Company’s business, without regard
to whether any of such Confidential Information may be deemed confidential or
material to any third party, and the Company and the Executive hereby stipulate
to the confidentiality and materiality of all such Confidential Information. The
Executive acknowledges that all of the Confidential Information is and shall
continue to be the exclusive proprietary property of the Company, whether or not
prepared in whole or in part by the Executive and whether or not disclosed to or
entrusted to the custody of the Executive. The Executive agrees that upon the
termination of the Executive’s employment with the Company for any reason, the
Executive will return promptly to the Company all memoranda, notes, records,
reports, manuals, pricing lists, prints and other documents (and all copies
thereof) relating to the Company’s business which he may then possess or have
with the Executive’s control, regardless of whether any such documents
constitute Confidential Information. The Executive further agrees that he shall
forward to the Company all Confidential Information which at any time (including
after the period of his employment with the Company) should come into the
Executive’s possession or the possession of any other person, firm or entity
with which the Executive is affiliated in any capacity.

     8. No Slander. The Executive agrees not to in any way slander or injure the
business reputation or goodwill of the Company through any contact with
customers, vendors, suppliers, employees or agents of the Company, or in any
other way.

     9. Inventions and Patents. The Executive agrees that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, and all similar or related information which relates to the Company’s
actual or anticipated business, research and development or existing or future
products or services and which are conceived, developed or made by the Executive
while employed by the Company (all of the foregoing being referred to herein as
“Work Product”) belong to the Company. The Executive shall perform all actions
reasonably requested by the Company (whether during or after the employment
period) to establish and confirm

 



--------------------------------------------------------------------------------



 



such ownership of Work Product (including, without limitation, assignments,
consents, powers of attorney and other instruments).

     10. Remedies.

          (a) Enforcement. The Executive acknowledges that the restrictions
contained in Sections 6, 7, 8, 9 and 10 are reasonable and necessary to protect
the legitimate interests of the Company. If the Executive breaches any of the
provisions of Sections 6, 7, 8 and 9 hereof, the Company shall have the right to
specifically enforce the Agreement by means of an injunction, it being
acknowledged by the Executive and agreed upon by the parties that any such
breach will cause irreparable injury to the Company for which money damages
alone will not provide an adequate remedy. The rights and remedies enumerated
above shall be in addition to, and not in lieu of, any other rights and remedies
available to the Company at law or in equity.

          (b) Partial Invalidity. In the event any of the covenants contained in
Sections 6, 7, 8, 9 and 10 or any portion thereof, shall be found by a court of
competent jurisdiction to be invalid or unenforceable as against public policy
or for any other reason, such court shall exercise its discretion to reform such
covenant to the end that the Executive shall be subject to noncompetition,
nonsolicitation and nondisclosure covenants that are reasonable under the
circumstances and are enforceable by the Company. In any event, if any provision
of this Agreement is found unenforceable for any reason, such provision shall
remain in force and effect to the maximum extent allowable and all unaffected
provisions shall remain fully valid and enforceable and such finding shall in no
way affect the enforceability of any such provision at a subsequent date against
a different employee.

     11. Enforceability. The unenforceability or invalidity of any provision of
this Agreement shall not affect the enforceability or validity of the balance of
the Agreement. In the event that any such provision should be or becomes invalid
for any reason, such provision shall remain effective to the maximum extent
permissible, and the parties shall consult and agree on a legally acceptable
modification giving effect to the commercial objectives of the unenforceable or
invalid provision, and every other provision of this Agreement shall remain in
full force and effect.

     12. Binding Effect. This Agreement shall inure to the benefit of, and be
enforceable by, the parties’ successors, representatives, executors,
administrators or assignees.

     13. Notices. All notices, requests, demands and other communications made
or given in connection with this Agreement shall be in writing and shall be
deemed to have been duly given (a) if delivered, at the time delivered or (b) if
mailed, at the time mailed at any general or branch United States Post Office
enclosed in a registered or certified postage paid envelope, or (c) if
couriered, one day after deposit with a national overnight courier, addressed to
the address of the respective parties as follows:

         

  To the Company:   Ohio Legacy Bank
305 West Liberty Street
Wooster, OH 44691
Attn: Secretary
 
       

  With a Copy to:   Daniel H. Plumly, Esq.
Critchfield, Critchfield & Johnston, Ltd.
225 N. Market Street
P. O. Box 599
Wooster, OH 44691-0599
 
       

  To the Executive:   Steven G. Pettit
1264 Cobblefield
North Canton, OH 44721

or to such other addresses as the party to whom notice is to be given may have
previously furnished to the other party in writing in the manner set forth
above, provided that notices of changes of address shall only be effective upon
receipt.

 



--------------------------------------------------------------------------------



 



     14. Entire Agreement. This Agreement constitutes the entire agreement of
the parties hereto relating to the subject matter hereof, and there are no
written or oral terms or representations made by either party other than those
contained herein. This Agreement supersedes and replaces any and all employment
agreement and agreements providing for payments for services between the
Executive and the Company, all of which are terminated upon the Executive’s
execution of this Agreement.

     15. Governing Law. The validity, interpretation, construction, performance
and enforcement of this Agreement shall be governed by the laws of the State of
Ohio, without regard to principles of conflicts of laws. The Company and the
Executive hereby irrevocably submit to the jurisdiction of the courts of the
State of Ohio, with venue in Wayne County, over any dispute arising out of this
Agreement and agree that all claims in respect of such dispute or proceeding
shall be heard and determined in such court. The Company and the Executive
hereby irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may have to the venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute.
The Company and the Executive hereby consent to process being served by them as
required by law in any suit, action or proceeding.

     16. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

     Executed the day and year first written above.

              OHIO LEGACY CORP
 
       

  By:   /s/ L. DWIGHT DOUCE

       
 
       

  Title:   PRESIDENT AND CEO

       
 
            OHIO LEGACY BANK
 
       

  By:   /s/ L. DWIGHT DOUCE

       
 
       

  Title:   PRESIDENT AND CEO

       
 
            /s/ STEVEN G. PETTIT           STEVEN G. PETTIT

 